Citation Nr: 0821422	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  98-04 968	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a schizophrenia.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1969 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1998 rating action that 
denied service connection for PTSD on the grounds that new 
and material evidence to reopen the claim had not been 
received.

By decision of January 1999, the Board reopened the claim for 
service connection for PTSD on the basis of new and material 
evidence, and remanded the claim for service connection on 
the merits to the RO for further development of the evidence 
and for due process development.

This appeal also originally arose from a September 2001 
rating action that denied service connection for 
schizophrenia on the grounds that new and material evidence 
to reopen the claim had not been received.  

By decision of January 2003, the Board reopened the claim for 
service connection for schizophrenia on the basis of new and 
material evidence, but denied the claim for service 
connection on the merits, as well as denied service 
connection for PTSD.

The veteran appealed the denials to the U.S. Court of Appeals 
for Veterans Claims (Court).  By January 2004 Order, the 
Court vacated that portion of Board's January 2003 decision 
that denied service connection for PTSD and schizophrenia on 
the merits, and remanded the matters to the Board for 
readjudication consistent with a January 2004 Joint Motion 
for Partial Remand of the appellant and the VA Secretary.

By decisions of January 2005 and May 2006, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran served in Vietnam and received the Combat 
Action Ribbon.

3.  The competent, most persuasive medical evidence shows 
that the veteran does not have a current valid diagnosis of 
PTSD.

4.  There exists an approximate balance of positive and 
negative medical evidence on the question of whether the 
veteran's schizophrenia was shown present to a compensable 
degree within 1 year of separation from military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for schizophrenia 
are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006) and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) essentially 
include, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

June 2005 and July 2006 post-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims, and of what was need 
to establish entitlement to service connection for PTSD and 
schizophrenia.  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the 2005 and 2006 RO letters provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board thus finds that the 2005 and 2006 RO 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.    

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1998 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
2000.  However, the Board finds that the delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided, as reflected in the 
October 2005 and May 2007 Supplemental Statements of the 
Case.  See Mayfield v. Nicholson,  19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran and his representative have 
been notified of what was needed to substantiate his claims, 
and afforded numerous opportunities to present information 
and/or evidence in support thereof.  As a result of RO 
development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he and his representative were notified of the 
effective date information in the July 2006 RO letter, thus 
meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands and Court Order, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
available evidence necessary to substantiate his claims, to 
include obtaining all available service medical and personnel 
records, and pertinent post-service VA and private medical 
records through 2007.  A copy of the Social Security 
Administration decision awarding the veteran disability 
benefits, together with the medical records underlying that 
determination, have been associated with the record and 
considered in adjudicating these claims.  The veteran was 
afforded many comprehensive VA psychiatric examinations, most 
recently by a board of 2 psychiatrists in April 2007. 
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.     

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service.  However, the Board finds that the first 
element required to establish service connection for PTSD has 
not been met, inasmuch as the competent, probative, and most 
persuasive medical evidence of record establishes that the 
veteran does not currently meet the diagnostic criteria for 
PTSD.  

In this case, the service personnel and administrative 
records show that the veteran served in Vietnam from July 
1970 to February 1971 and was awarded the Combat Action 
Ribbon.  The service medical records are completely negative 
for findings or diagnoses of PTSD.  The veteran was 
psychiatrically normal on January 1971 separation 
examination.  

Private medical records developed from 1967 to 1979, and 
December 1976, March 1979, and February 1980 VA examination 
reports show no diagnosis of PTSD.  

Subsequent medical evidence through 1999 contained 
contradictory findings as to whether or not the veteran 
suffered from PTSD.  The first indication of PTSD was noted 
in a July 1984 Ashtabula County Mental Health Clinic record, 
but that diagnosis was noted together with schizophrenia at 
that time, as well as by a social worker in March 1985 and a 
physician in July 1988.  A Vet Center social worker diagnosed 
PTSD and schizophrenia in January 1998.  PTSD and 
schizophrenia were diagnosed on one October 1999 VA 
psychiatric examination.  On another October 1999 VA 
psychiatric examination by another physician, the diagnosis 
was schizophrenia, with no evidence of PTSD.  

After January 2001 VA psychological examination, the examiner 
concluded that the clinical interview and psychological tests 
supported a diagnosis of schizophrenia, but not PTSD.  

On September 2005 VA psychiatric examination, the physician 
reviewed the claims folder, all previous VA examination 
reports, the veteran's family, military, and medical history, 
and his claimed stressors, and after current examination of 
the veteran diagnosed paranoid schizophrenia and anxiety.  
She opined that it was more likely than not that a number of 
the veteran's symptoms were attributable to schizophrenia 
versus PTSD, and that it was not possible to diagnose PTSD 
due to the overpowering nature of his schizophrenic 
condition.

On September 2005 VA psychological examination, the 
psychologist reviewed the claims folder and numerous medical 
records and VA and other examination reports contained 
therein, the veteran's family, military, and medical history, 
and his claimed stressors, and after current examination of 
the veteran and psychometric testing diagnosed paranoid 
schizophrenia and anxiety.  He opined that the veteran's 
clinical presentation did not meet the criteria for PTSD, 
noting that his long history of social maladjustment and 
vocational impairment was mostly due to his chronic paranoid 
schizophrenia.  

In an October 2006 addendum to their 2005 examination 
reports, the above-mentioned VA psychiatrist and psychologist 
signed a joint report wherein they opined that the veteran 
did not have a diagnosis of PTSD, and that his primary 
limiting diagnosis based on the impact on his psychosocial 
functioning was chronic paranoid schizophrenia.

VA outpatient records developed from 2005 to 2007 contain 
assessments of PTSD and a schizoaffective disorder.

In April 2007, the veteran underwent a VA examination by a 
board of 2 psychiatrists for the purpose of reconciling 
conflicting medical evidence and establishing whether or not 
he had a valid diagnosis of PTSD.  The examiners reviewed the 
claims folder, including service and post-service medical 
records, post-service VA and private medical records and 
examination reports showing various psychiatric diagnoses, 
and the veteran's family, educational, occupational, medical, 
military, and stressor history.  After current mental status 
examination, the doctors prepared a consensus report wherein 
they diagnosed chronic paranoid schizophrenia, which was 
considered the primary cause of the veteran's chronic 
difficulties maintaining employment and relationships.  They 
concluded that, while the veteran did suffer from certain 
symptoms that could be considered part of PTSD, most of them 
could also be part of schizophrenia, and the consensus was 
that the primary diagnosis was paranoid schizophrenia, which 
was the primary cause of his psychosocial disability.  The 
physicians opined that the veteran did not meet the full 
criteria for PTSD.    

On that record, the Board finds that the competent and most 
persuasive medical evidence in this case, the 2005/2006 and 
comprehensive 2007 VA examination reports, shows that the 
veteran does not have a current valid diagnosis of PTSD.  In 
reaching this determination, the Board accords particular 
probative value to the 2007 examination report of the board 
of 2 VA psychiatrists, inasmuch as it included a 
comprehensive review of the extensive medical evidence, and 
reconciled conflicting psychiatric diagnoses in a consensus 
report.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
the competent and probative medical evidence on the question 
of psychiatric diagnosis establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element to establish service connection for 
such disorder is lacking, and that discussion of the 
remaining criteria of 38 C.F.R. § 3.304(f) is not necessary.  
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent and most persuasive evidence does not provide valid 
indicia of the disability for which service connection is 
sought (and hence, no evidence of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the record does not contain competent, persuasive 
medical evidence of the existence of a current valid 
diagnosis of PTSD, the Board finds that service connection 
for that claimed disability is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, variously advanced 
in written statements and hearing testimony, in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria for PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the veteran's assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Service Connection for Schizophrenia

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his schizophrenia had its onset in 
service or to a compensable degree within 1 year of 
separation therefrom.

In this case, the service medical records are completely 
negative for findings or diagnoses of schizophrenia.  The 
veteran was psychiatrically normal on January 1971 separation 
examination.  

Private medical records developed from 1967 to 1975 show no 
treatment for psychiatric disability.

October 1976, January and June 1979, July 1984, March 1985, 
and July 1988 letters from the Ashtabula County Mental Health 
Clinic show diagnoses including schizophrenia.  December 1976 
letters from R. A., M.D., and R. G., M.D., noted diagnoses of 
schizophrenia.  December 1976, March 1979, and February 1980 
VA examination reports show diagnoses of schizoid personality 
and schizophrenia.  The 1979 VA report noted the veteran's 
history of the onset of mental problems in 1974, some 3 years 
following separation from service.  The 1980 report linked 
the schizophrenic personality to military service.  Latent 
schizophrenia was diagnosed during August 1978 VA 
hospitalization.  In January 1998, a VA Vet Center social 
worker diagnosed PTSD and schizophrenia.  

At an October 1979 Board hearing, an Ashtabula County Mental 
Health Clinic social worker testified that the veteran was 
seen in April 1974, at which time he was in a schizophrenic 
process and disintegrating rapidly.

Subsequent medical evidence through 2005 contained 
contradictory conclusions as to whether or not the veteran 
suffered from schizophrenia that was related to his military 
service.  

In a written statement which was received in September 1999, 
the abovementioned social worker stated that she first met 
the veteran in 1974, at which time he had symptoms of mental 
confusion.  The veteran gave a history of the onset of his 
problems since he returned from Vietnam, but that they had 
become worse in the past year.  He described hearing voices, 
and the social worker noted a blunted affect and persecutory 
delusions.  The social worker stated that a psychiatrist 
diagnosed the veteran as a schizophrenic, that he had had 
this condition for several years, that the symptoms most 
likely began to manifest themselves while the veteran was in 
Vietnam, and that the extreme stress the veteran experienced 
in Vietnam triggered the onset of mental illness.  The social 
worker also herself opined that the veteran's mental illness 
began during military service in Vietnam and had continued up 
to the present time.    

On October 1999 VA psychiatric examination, the veteran gave 
a history of first having seen a psychiatrist in April 1974, 
at which time he was diagnosed with schizophrenia.  After 
current examination, the diagnoses included schizophrenia.  
Following another October 1999 VA psychiatric examination by 
another examiner, the diagnosis was schizophrenia.

Following January 2001 VA psychological examination, the 
diagnosis was schizophrenia, and the examiner opined that it 
was likely that significant symptoms of this disorder were 
present prior to the veteran's military service, and that 
service clearly exacerbated the symptoms.     

Following September 2005 VA psychiatric examination, the 
physician diagnosed paranoid schizophrenia and anxiety, and 
opined that, although schizophrenia was not diagnosed until 
1974, several years following discharge from service, it was 
quite likely that the veteran was experiencing some prodromal 
symptoms while in service and possibly even prior to service.  
As it was well known that stress could exacerbate psychotic 
disorders, the doctor opined that it was quite likely that 
the stress the veteran experienced in military service 
contributed to some of his exacerbations, or that his 
recollections of his time in military service led to some 
exacerbations over the years, as well as to some potential 
permanent worsening of the condition.  The examiner, however, 
qualified her opinion by stating that it was conjecture based 
on a knowledge of the natural progression of the illness, as 
well as the impact of external stressors on the illness 
itself.      

On September 2005 VA psychological examination, the 
psychologist reviewed the claims folder and numerous medical 
records and VA and other examination reports contained 
therein, the veteran's family, military, and medical history, 
and his claimed stressors, and after current examination of 
the veteran and psychometric testing diagnosed paranoid 
schizophrenia and anxiety.  He opined that the veteran's long 
history of social maladjustment and vocational impairment was 
mostly due to his chronic paranoid schizophrenia.  

In an October 2006 addendum to their 2005 examination 
reports, the above-mentioned VA psychiatrist and psychologist 
signed a joint report wherein they opined that the veteran 
had anxiety symptoms which were felt to be secondary to his 
military experience, that it was as likely as not that his 
anxiety was caused by his military trauma, and that his 
primary limiting diagnosis based on the impact on his 
psychosocial functioning was chronic paranoid schizophrenia.

VA outpatient records developed from 2005 to 2007 contain 
assessments including  a schizoaffective disorder.

In April 2007, the veteran underwent a VA examination by a 
board of                      2 psychiatrists for the purpose 
of reconciling conflicting medical evidence and establishing 
whether or not his schizophrenia had its onset in or was 
otherwise related to his military service.  The examiners 
reviewed the claims folder, including service and post-
service medical records, post-service VA and private medical 
records and examination reports showing various psychiatric 
diagnoses, and the veteran's family, educational, 
occupational, medical, military, and stressor history.  After 
current mental status examination, the doctors prepared a 
consensus report wherein they diagnosed chronic paranoid 
schizophrenia, which was considered the primary cause of the 
veteran's chronic difficulties maintaining employment and 
relationships.  They noted that, while the veteran appeared 
to have had some difficulties in emotional adjustment prior 
to entering military service, he was able to complete basic 
training and his service in Vietnam, and concluded that there 
was no evidence that he met the criteria for schizophrenia or 
other major psychiatric illness prior to entering service.  

The physicians noted that, during the initial months 
following separation from service in February 1971, the 
veteran seemed to be adapting well to civilian life, as 
evidenced by simultaneously attending school, working, and 
being involved in a steady relationship with a girlfriend.  
The sudden break-up with the girlfriend in Summer 1971 was 
noteworthy since it was initiated by a single instance of 
claiming to hear God's voice - which the doctors noted was 
not considered to be unusual in some evangelical 
denominations.  The veteran continued to work and attend 
school, and he developed a highly unusual preoccupation with 
a political science course in Fall 1973, as well as 
experienced transient auditory hallucinations.  He did not 
return to school for the next term, and attracted sufficient 
attention to prompt evaluation at the Ashtabula Mental Health 
Center in April 1974.  Subsequent records refer to a 
"deterioration" over the summer, and when seen by a 
psychiatrist in September 1974, he was reported to have 
symptoms of depersonalization which the psychiatrist 
subsequently considered to be indicative of a schizophrenic 
illness.  

The board of 2 psychiatrists concluded that the prodrome of 
schizophrenia could first be discerned during Fall 1973, and 
that, without additional data, suggesting that the prodrome 
began in Summer 1971 would be only speculation.  It was the 
examiners' consensus that the veteran's primary diagnosis was 
paranoid schizophrenia, which was the primary cause of his 
psychosocial disability.  As the veteran was able to maintain 
employment and college attendance until Fall 1973, and a 
psychosocial decline which can be associated with the 
prodrome of schizophrenia was not discernible until that 
time, the physicians stated that the available supporting 
data did not indicate that the prodrome of schizophrenia 
developed within 1 year of separation from service, and 
therefore opined that it was less likely than not that the 
veteran qualified for service connection for schizophrenia.    

Where, as here, after consideration of all evidence and 
material of record in a claim for VA benefits, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See also Gilbert, 1 
Vet. App. at 53-56.

Given the approximate balance of positive and negative 
medical evidence on the question of whether the veteran's 
schizophrenia manifested to the required degree within 1 year 
of separation from service, and giving the veteran the 
benefit of the doubt on this question, the Board finds that 
service connection for schizophrenia is warranted.  In 
reaching this determination, the Board has considered the 
medical evidence in the veteran's favor (the February 1980 VA 
medical report, the September 1999 social worker's report, 
the January 2001 VA psychological examination report, the 
September 2005 VA psychiatric examination report, and the 
October 2006 VA examiners' joint report), together with the 
evidence against the veteran's claim (the April 2007 VA 
consensus examination report by a board of      2 
psychiatrists). 




ORDER

Service connection for PTSD is denied.

Service connection for schizophrenia is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


